Case 6:20-cv-00665-RBD-GJK Document 39 Filed 08/13/20 Page 1 of 1 PageID 680




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

CELEBRATION LAW P.A., et al,

                      Petitioners,

v.                                                              Case No: 6:20-cv-665-Orl-37GJK

ADMINISTRATOR OF THE UNITED
STATES SMALL BUSINESS
ADMINISTRATION,

                      Respondent.


                                                 COUNSEL FOR
JUDGE:            Roy B. Dalton, Jr.             PLAINTIFF:       James Ippoliti, Jeffrey Michael
                                                 Ippoliti, and Mark F. Warzecha
DEPUTY CLERK:     Bianca Acevedo

COURT REPORTER: Amie First                       COUNSEL FOR
   amiefirst.courtreporter@gmail.com             DEFENDANT:      Adam R Smart

SCHEDULED
DATE/TIME:        August 13, 2020 at
                  10:30 AM




                                         MINUTES
                                       Motion Hearing

                     Case called; appearance made by counsel.
                     Court hears argument on the Motion for Preliminary Injunction (Doc. 26).
                     Court denies the Motion for Preliminary Injunction (Doc. 26).
                     Order to be entered.
                     Court is adjourned.



                     Time in court: 10:37 – 11:12 am; Total time in court: 35 minutes
